DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of application 17/886543 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 of U.S. Patent No. 10938355. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of application 17/886543 is the same as claim 1, 11 of US 10938355 except for word variations. For example, see table below:

Application 17/886543
U.S. Patent No. 10938355
1.     A semiconductor device comprising: an amplifier circuit configured to generate an output signal by amplifying an input signal received at an input port, the input signal being a radio-frequency signal; a protection circuit configured to: control a first switch and a second switch, the first switch being configured to pass the input signal to the amplifier circuit, and the second switch being configured to pass the input signal to a transmit channel; and monitor a level of the input signal, the input signal being at least one of a power level and a voltage level; and generate a detection signal when the level of the input signal exceeds a threshold value, wherein when detection is continuously active at a first time duration, the protection circuit is configured to control the first switch to be an open state, and control the second switch to be a closed state.
1. An apparatus comprising: an amplifier circuit configured to generate an output signal by amplifying an input signal received at an input port, wherein said input signal is a radio-frequency signal; and a protection circuit configured to (i) generate a detection signal by detecting when a level of said input signal exceeds a corresponding threshold, wherein said level is (a) a power level, (b) a voltage level or (c) both said power level and said voltage level, (ii) route said input signal away from said input port of said amplifier circuit and disable said amplifier circuit both in response to said detection signal being continuously active at least a first time duration and (iii) route said input signal to said input port of said amplifier circuit and enable said amplifier circuit both in response to said detection signal being continuously inactive at least a second time duration.



Allowable Subject Matter

Claims 1-4 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649